DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 4, 7, 9, 12, and 14 have been cancelled; therefore, Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are currently pending in application 16/829,310.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are directed toward the judicial exception of an abstract idea.  

Independent claim 1 is directed specifically to the abstract idea of applying for a job.  
Regarding independent claim 1, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method for applying for a job for an ex-offender, comprising executing on a processor the steps of: 
receiving a first electronic communication in a computer, from a server, that pertains to the job; 
wherein the computer comprises a non-transitory computer-readable medium and the processor; 
wherein the non-transitory computer-readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications; 
wherein the job accepts applicants who have been convicted of a criminal offense; 
wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; 
wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; 
wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input; 
wherein the display provides a user interface; 
the user interface comprises a file upload option; 
wherein the file upload option is configured to enable the applicant to upload one or more files from the one or more computing devices; 
sending a second electronic communication that pertains to one or more of a qualification, the criminal offense, a skill, or a combination thereof of the ex- offender, from the computer to the server.  

Independent claim 6 is directed specifically to the abstract idea of applying for a financial aid package. 
Regarding independent claim 6, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method for applying for a financial aid package for an ex- offender, comprising executing on a processor the steps of: 
receiving a first electronic communication in a computer, from a server, that pertains to the financial aid package; 
wherein the computer comprises a non-transitory computer-readable medium and the processor; 
wherein the non-transitory Attorney Docket No. DORWAR.P0002 computer-readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications; 
wherein an application process of the financial aid package accepts applicants who have been convicted of a criminal offense;
wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; 
wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; Page 3 of 8Attorney Docket No. DORWAR.P0001App. No.: 16/829,310 
wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input
sending a second electronic communication that pertains to one or more of a name, the criminal offense, an address, or a combination thereof of the ex-offender, from the computer to the server; 
wherein approval of the application for financial aid displays an approval banner and a plurality of additional options for the applicant, wherein the plurality of additional options may be engaged by the applicant.

Independent claim 11 is directed specifically to the abstract idea of rating a public servant.
Regarding independent claim 11, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method for rating a public servant, comprising executing on a processor the steps of: 
receiving a first electronic communication in a computer, from a server, that pertains to the public servant; 
wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; 
wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; 
wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input;
wherein the computer comprises a non-transitory computer-readable medium and the processor; 
wherein the non-transitory computer-readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications; 
wherein an ex-offender has experienced one or more interactions with the public servant; 
sending a second electronic communication that pertains to the one or more interactions from the computer to the server; 
wherein the server comprises a profile for each public servant thereon, the profile viewable via the display, wherein the profile comprises an officer rating and a comment section.  

As the underlined claim limitations above demonstrate, independent claims 1, 6 and 11 are all  directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 3, 5, 8, 10, 13, and 15 provide further details to the abstract idea of claims 1, 6, and 11 (respectively) regarding the received data and the indicator (information), therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1, 6, and 11. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer” comprising a non-transitory computer-readable medium and a processor - wherein the non-transitory computer-readable medium comprises processor-executable instructions stored thereon for searching or querying the server based on a custom input, and receiving and sending “electronic communications” – wherein the computer comprises one or more computing devices selected from a group consisting of: a “mobile phone,” a “tablet,” a “desktop computer,” a “laptop computer,” and a “combination thereof” - and wherein each of the one or more computing devices comprises a “display,” a “microphone,” a “speaker,” and “one or more controls” configured to operate and utilize a software program, a “processor”, and a “server”; however, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 3, 5, 8, 10, 13, and 15 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer” comprising a non-transitory computer-readable medium and a processor - wherein the non-transitory computer-readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications, a “processor”, and a “server”; however, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  
Dependent claims 3, 5, 8, 10, 13, and 15 merely recite further additional embellishments of the abstract idea of independent claims 1, 6, and 11 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 6, and 11, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghaffer (US 2019/0164244 A1).
As per independent Claim 11, Ghaffer discloses a computer-implemented method for rating a public servant, comprising executing on a processor the steps of: 
receiving a first electronic communication in a computer, from a server, that pertains to the public servant (See at least Para 0019-0026, and Claim 1); 
wherein the computer comprises a non-transitory computer- readable medium and the processor (See at least Fig.1, Para 0019-0020); 
wherein the non-transitory computer- readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications (See at least Fig.1, Para 0019-0020); 
wherein an ex-offender has experienced one or more interactions with the public servant (See at least Para 0023-0025);
wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof (See at least Fig.1, Para 0006 and Para 0019-0021); 
wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program (See at least Fig.1, Para 0006 and Para 0019-0021); 
wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input (See at least Fig.1, Para 0006 and Para 0019-0021);
sending a second electronic communication that pertains to the one or more interactions from the computer to the server (See at least Para 0023-0026, and Claim 1): wherein the server comprises a profile for each public servant thereon, the profile viewable via the display, wherein the profile comprises an officer rating and a comment section (See at least Para 0030, “The application may include a ‘Search’ section that allows users to search law enforcement officers by name, precinct, and/or badge number, in order to view reviews and ratings of particular law enforcement officers that have been previously uploaded by other users.”).
As per Claim 13, Ghaffer discloses wherein the one or more interactions pertain to an experience related to a criminal offense of the ex-offender (See at least Para 0025, Law Enforcement Encounter).
As per Claim 15, Ghaffer discloses wherein the custom input comprises one or more custom search parameters that identify the public servant, wherein the public servant is a police officer (See at least Para 0021-0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okezie et al. (US 2006/0195326 A1) in view of Obeid (US 2010/0076986).
As per independent Claim 1, Okezie discloses a computer-implemented method for applying for a job for an ex-offender, comprising executing on a processor the steps of: 
receiving a first electronic communication in a computer, from a server, that pertains to the job (See at least Para 0060); 
wherein the computer comprises a non-transitory computer-readable medium and the processor (See at least Para 0004, 0061-0062, and 0067); 
wherein the non-transitory computer-readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications (See at least Para 0004, 0061-0062, 0067, and Claims 4-5 and Claim 7); 
wherein the job accepts applicants who have been convicted of a criminal offense (See at least Para 0039-0042);
wherein the computer comprises one or more computing devices selected from a group consisting of: a computer (See at least Para 0004 and 0061); 
wherein each of the one or more computing devices comprises one or more controls configured to operate and utilize a software program (See at least Para 0061-0062); 
wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input (See at least Para 0004, 0040, 0045, 0058, 0061-0062, and 0066); 
wherein the computer provides access to user data with a computer software program(See at least Para 0040, 0045, 0058, and 0066); 
the software program comprises an application submittal option (See at least Para 0065, “The preferred embodiment of this invention uses a prison/government program, where ex-offenders (1B) as job seekers, submit applications (1A) to prison/government officials (1N) and register in the program.); 
sending a second electronic communication that pertains to one or more of a qualification, the criminal offense, a skill, or a combination thereof of the ex- offender, from the computer to the server (See at least Para 0040, 0045, and 0058).  

Okezie fails to expressly disclose wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input; wherein the display provides a user interface; the user interface comprises a file upload option; wherein the file upload option is configured to enable the applicant to upload one or more files from the one or more computing devices.
However, the analogous art of Obeid discloses a computer-implemented method for finding and applying for a job (See at least Figs.1-3, Para 0012, and Claims 285-288), wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof (See at least Fig.2 and Para 0046-0050); wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program (See at least Fig.2, Para 0013 and Para 0046-0050); wherein the non-transitory computer readable medium further comprises processor-executable instructions stored thereon for searching or querying the server based on a custom input (See at least Fig.6, Para 0048 and Para 0085); wherein the display provides a user interface (See at least Fig.3, Para 0048 and Para 0058); the user interface comprises a file upload option (See at least Fig.6, Para 0048 and 0085); wherein the file upload option is configured to enable the applicant to upload one or more files from the one or more computing devices (See at least Fig.6, Para 0048 and 0085).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input; wherein the display provides a user interface; the user interface comprises a file upload option; wherein the file upload option is configured to enable the applicant to upload one or more files from the one or more computing devices, as disclosed by Obeid in the method/ system disclosed by Okezie, for the advantage of providing a computer-implemented method for applying for a job for an ex-offender, with the ability to increase method/ system effectiveness and efficiency by incorporating a variety of computer technology and interface functionality to interact with the tools provided in the method/ system (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 3, Okezie discloses wherein the second electronic communication comprises data that pertains to a resume of the ex-offender (See at least Para 0040, 0045, and 0058, Experience, Skill, and Education data equivalent to “resume”).  
As per Claim 5, Okezie discloses wherein the custom input comprises one or more custom search parameters that identify the job, wherein the job requires one or more of the qualification, the skill, and the combination thereof (See at least Para 0040, 0045, 0058, and 0066).

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okezie et al. (US 2006/0195326 A1) in view of Westrick (US 7,398,235 B1).
As per independent Claim 6, Okezie discloses a computer-implemented method for applying for a financial aid package (housing package/ government program considered by Examiner to be equivalent to financial aid) for an ex- offender, comprising executing on a processor the steps of: 
receiving a first electronic communication in a computer, from a server, that pertains to the financial aid package (See at least Para 0063-0064, Government Program information);; 
wherein the computer comprises a non-transitory computer-readable medium and the processor; wherein the non-transitory Attorney Docket No. DORWAR.P0002computer-readable medium comprises processor-executable instructions stored thereon for receiving and sending electronic communications (See at least Para 0004, 0061-0062, 0067, Claims 4-5 and Claim 7); 
wherein an application process of the financial aid package accepts applicants who have been convicted of a criminal offense (See at least Para 0063, and Claims 4-5);
wherein the computer comprises one or more computing devices selected from a group consisting of: a computer (See at least Para 0004 and 0061); 
wherein each of the one or more computing devices comprises one or more controls configured to operate and utilize a software program (See at least Para 0061-0062); 
wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input (See at least Para 0004, 0040, 0045, 0058, 0061-0062, and 0066); 
sending a second electronic communication that pertains to one or more of a name, the criminal offense, an address, or a combination thereof of the ex-offender, from the computer to the server (See at least Para 0045 and 0058);
Okezie fails to expressly disclose wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; Page 3 of 8Attorney Docket No. DORWAR.P0001App. No.: 16/829,310wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input; and wherein approval of the application for financial aid displays an approval banner and a plurality of additional options for the applicant, wherein the plurality of additional options may be engaged by the applicant.
However, the analogous art of Westrick discloses a computer-implemented method for applying for a financial aid package (See at least Figs.15-22, Abstract), wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof (See at least Fig. 1, C2-C4); wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program (See at least Figs.15-22, C3-C5, and C8-C9); Page 3 of 8Attorney Docket No. DORWAR.P0001App. No.: 16/829,310wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input (See at least Figs.15-22, C3-C5, and C8-C9); and wherein approval of the application for financial aid displays an approval banner and a plurality of additional options for the applicant, wherein the plurality of additional options may be engaged by the applicant (See at least Figs.15-22, C9L34-47).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the computer comprises one or more computing devices selected from a group consisting of: a mobile phone, a tablet, a desktop computer, a laptop computer, and a combination thereof; wherein each of the one or more computing devices comprises a display, a microphone, a speaker, and one or more controls configured to operate and utilize a software program; Page 3 of 8Attorney Docket No. DORWAR.P0001App. No.: 16/829,310wherein the non-transitory computer readable medium further comprises processor- executable instructions stored thereon for searching or querying the server based on a custom input; and wherein approval of the application for financial aid displays an approval banner and a plurality of additional options for the applicant, wherein the plurality of additional options may be engaged by the applicant, as disclosed by Westrick in the system disclosed by Okezie, for the advantage of providing a computer-implemented method for applying for a financial aid package for an ex-offender, with the ability to increase system effectiveness and efficiency by incorporating a variety of computer technology and interface functionality to interact with and display the various data incorporated within the method/ system (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 8, Okezie discloses wherein the first electronic communication comprises data that pertains to the name and the address of the ex-offender (See at least Para 0045 and 0058).  
As per Claim 10, Okezie discloses wherein the custom input comprises one or more custom search parameters that identify a location of a bonding company (See at least Para 0045, 0058, and 0066, System is able to search for any data/benefit/ program entered into the system).

Response to Arguments
Applicant’s prior art arguments filed on 3/29/2022, with respect to Claims 1, 3, 5, 6, 8, and 10, have been considered but are moot, based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
Applicant's prior art arguments filed on 3/29/2022, with respect to Claims 11, 13, and 15, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
Applicant's amendments filed on 3/29/2022 failed to overcome the outstanding 101 rejection of Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Daly et al. (US 2014/0278633 A1) – Employment system with the ability to upload resume.
Keiser (US 10,169,739 B1) - Systems and methods for facilitating the integration of former inmates into society upon release from inmate facilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 17, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629